[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Leon, Slip Opinion No. 2018-Ohio-5090.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2018-OHIO-5090
                         DISCIPLINARY COUNSEL v. LEON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Leon, Slip Opinion No.
                                   2018-Ohio-5090.]
Attorneys—Misconduct—Violations of professional-conduct rules, including
        failing to perform contracted legal work and engaging in a sexual
        relationship with a client–One-year suspension, with 6 months stayed on
        conditions.
   (No. 2018-0536—Submitted May 22, 2018—Decided December 20, 2018.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2017-045.
                                  ________________
        Per Curiam.
        {¶ 1} Respondent, Robert James Leon, of Westerville, Ohio, Attorney
Registration No. 0078077, was admitted to the practice of law in Ohio in 2004. In
an October 5, 2017 complaint, relator, disciplinary counsel, alleged that Leon
                              SUPREME COURT OF OHIO




violated several professional conduct rules by accepting a retainer and filing fee
from a husband and wife and failing to deposit those funds into his client trust
account, failing to perform the contracted legal work, and engaging in a sexual
relationship with the wife during his legal representation.
         {¶ 2} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors and jointly recommended that Leon be
suspended from the practice of law for six months, all stayed on conditions. Based
on those stipulations and the evidence adduced at the hearing, a panel of the Board
of Professional Conduct found that Leon committed four of the charged rule
violations, dismissed a fifth alleged violation, and recommended that he be
suspended from the practice of law for six months, all stayed on conditions. The
board adopted the panel’s report and recommendation and no objections have been
filed.
         {¶ 3} We agree with the board’s findings of fact and misconduct, but for the
reasons that follow, we suspend Leon from the practice of law for one year with six
months stayed on the conditions recommended by the board.
                                    Misconduct
         {¶ 4} In February 2015, a husband and wife retained Leon to file a Chapter
7 bankruptcy petition on their behalf. They paid him $1,850 in cash, including a
$335 filing fee and a $1,515 advance on his attorney fees. They promptly gave
Leon all the documents he had requested and informed him that the loan payments
for their home and cars were current because they hoped to retain those assets.
         {¶ 5} Leon deposited the couple’s funds into his operating account instead
of his client trust account. When the wife inquired about the status of the matter in
March 2015, Leon told her that it was taking longer than expected because the filing
was in the “western district,” meaning the western division of the United States
Bankruptcy Court for the Southern District of Ohio. When she asked again in
October 2015, Leon told her that the case had been filed. But in December 2015,




                                          2
                                January Term, 2018




Leon told the wife that he had waited to file the couple’s bankruptcy because of a
change in the law and informed her that she and her husband would have to sign
new forms.
       {¶ 6} Leon never filed a Chapter 7 bankruptcy petition on behalf of the
couple. In the absence of that filing, creditors filed collection actions against them,
foreclosed on their home, and repossessed one of their cars.
       {¶ 7} In late December 2015 or January 2016, Leon and the wife began to
exchange e-mails of a personal nature that progressed to “sexting.” Later, they
engaged in consensual sexual activity, including sexual intercourse, at Leon’s law
office. The husband discovered the affair in July 2016 and confronted Leon, who
immediately terminated the affair and withdrew from further representation of the
couple—but he did not refund their retainer or filing fee. Lacking the funds to
retain new counsel, the wife filed a grievance against Leon. In December 2017,
Leon finally issued a full refund to the couple.
       {¶ 8} The parties stipulated and the board found that Leon’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.8(j) (prohibiting a lawyer from soliciting or engaging in
sexual activity with a client unless a consensual sexual relationship existed prior to
the client-lawyer relationship), 1.15(c) (requiring a lawyer to deposit advance legal
fees and expenses into a client trust account, to be withdrawn by the lawyer only as
fees are earned or expenses incurred), and 1.16(e) (requiring a lawyer to promptly
refund any unearned fee upon the lawyer’s withdrawal from employment).
       {¶ 9} We agree with the board’s findings of misconduct.
                                      Sanction
       {¶ 10} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.




                                          3
                             SUPREME COURT OF OHIO




       {¶ 11} As aggravating factors, the board found that Leon acted with a
selfish motive, committed multiple offenses, harmed financially vulnerable clients
by depriving them of the protection of a bankruptcy filing and failing to refund their
unearned fees, and caused additional harm by having an affair with the wife while
representing her and her husband. See Gov.Bar R. V(13)(B)(2), (4), and (8).
       {¶ 12} Mitigating factors found by the board include the absence of a prior
disciplinary record, Leon’s full and free disclosure to the board and cooperative
attitude toward the disciplinary proceeding, and evidence of his good character and
reputation. See Gov.Bar R. V(13)(C)(1), (4), and (5).
       {¶ 13} The board recommended that we impose a conditionally stayed six-
month suspension for Leon’s misconduct. In support of that recommendation, the
board examined two cases in which we imposed that sanction on attorneys who
violated Prof.Cond.R. 1.8(j) by soliciting (rather than actively engaging in) an
inappropriate sexual relationship with a client.      See Disciplinary Counsel v.
Hubbell, 144 Ohio St. 3d 334, 2015-Ohio-3426, 43 N.E.3d 397 (attorney attempted
to initiate a romantic relationship with a client he was representing pro bono in a
custody dispute); Cleveland Metro. Bar Assn. v. Paris, 148 Ohio St. 3d 55, 2016-
Ohio-5581, 68 N.E.3d 775 (attorney made unwelcome sexual advances toward a
female client and neglected her criminal case by failing to appear at her criminal-
sentencing hearing).
       {¶ 14} The board also considered Disciplinary Counsel v. Hines, 133 Ohio
St.3d 166, 2012-Ohio-3929, 977 N.E.2d 575. Like Leon, Hines actually engaged
in a sexual relationship with a client. He also hired the client to work at his law
firm and moved her and her children into his home while representing her in a
domestic-relations case. As the relationship deteriorated, Hines filed aggravated-
menacing and domestic-violence charges against the client and obtained a
temporary protection order against her. After an adverse judgment in the client’s
domestic-relations case was issued, Hines terminated his legal representation and




                                          4
                                January Term, 2018




left her without counsel at a critical juncture in her case. We found that Hines
violated Prof.Cond.R. 1.8(j) and 8.4(h) (prohibiting a lawyer from engaging in
conduct that adversely reflects on the lawyer’s fitness to practice law), and we
imposed a six-month conditionally stayed suspension for his misconduct.
        {¶ 15} Because Leon’s misconduct encompasses a sexual relationship with
a client who was also the spouse of another client, we find Disciplinary Counsel v.
Owen, 142 Ohio St. 3d 323, 2014-Ohio-4597, 30 N.E.3d 910, to be instructive.
Owen engaged in a sexual relationship with the spouse of a client charged with
aggravated murder with death-penalty specifications and other criminal offenses.
Id. at ¶ 1, 7.
        {¶ 16} We found that Owen’s conduct created an inherent conflict of
interest that compromised the relationship of trust and confidence between the
attorney and client, prejudiced the administration of justice, and adversely reflected
on the attorney’s fitness to practice law. Id. at ¶ 29, 32. Owen acted with a selfish
motive and harmed a vulnerable client but had no prior disciplinary record,
cooperated in the disciplinary proceedings, and presented evidence of his good
character and reputation, as Leon has in this case. Id. at ¶ 33. We found that
Owen’s misconduct warranted a two-year suspension from the practice of law with
the second year stayed on conditions. Id. at ¶ 35.
        {¶ 17} We acknowledge that Owen’s sexual relationship with his client’s
spouse was arguably more egregious than Leon’s given that Owen’s conduct
violated the client’s constitutional right to the effective assistance of counsel in a
capital case while Leon’s representation involved a bankruptcy petition. Id. at
¶ 32. But Leon engaged in a sexual relationship with a client who was also the
spouse of another client. He also failed to deposit the clients’ retainer and filing
fee into his client trust account, neglected their legal matter for 17 months, lied to
the wife about the status of the matter on at least one occasion, and waited 17
months after terminating his representation (and two months after relator filed a




                                          5
                               SUPREME COURT OF OHIO




disciplinary complaint) to refund the clients’ money. Weighing that misconduct,
the applicable aggravating and mitigating factors, and our precedent, we believe
that the proper sanction for Leon’s misconduct falls somewhere between the six-
month conditionally stayed suspension recommended by the board and the two-
year partially stayed suspension that we imposed in Owen.
          {¶ 18} Accordingly, we suspend Robert James Leon from the practice of
law for one year, with six months stayed on the conditions that he engage in no
further misconduct and pay the costs of this proceeding. If he fails to comply with
any condition of the stay, the stay will be lifted and he will serve the full one-year
suspension. Costs are taxed to Leon.
                                                                Judgment accordingly.
          O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, and DEGENARO, JJ.,
concur.
          O’DONNELL, J., dissents, with an opinion joined by DEWINE, J.
                                  _________________
          O’DONNELL, J., dissenting.
          {¶ 19} Respectfully, I dissent.
          {¶ 20} The parties in this case stipulated to the facts and aggravating and
mitigating factors and jointly recommended a six-month suspension, all stayed, on
conditions.     The panel made appropriate findings and accepted the jointly
recommended sanction. That decision was accepted by the Board of Professional
Conduct, and no objections have been submitted to this court.
          {¶ 21} Based on the facts and circumstances presented here, I would adopt
the recommendation of the Board and impose a stayed six-month suspension in this
case.
          DEWINE, J., concurs in the foregoing opinion.
                                  _________________
          Scott J. Drexel, Disciplinary Counsel, for relator.




                                            6
                       January Term, 2018




Kegler, Brown, Hill & Ritter, L.P.A., and Jason H. Beehler, for respondent.
                       _________________




                                 7